                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

TEDDY CHIQUITO,

              Petitioner,

vs.                                                               No. 1:18-cv-00963-KWR-SCY

UNITED STATES and
NAVAJO POLICE,


                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on the Petition for Writ of Error Coram Nobis filed

by Petitioner, Teddy Chiquito. (Doc. 1). The Court will deny the Petition.

                             Factual and Procedural Background

       Shortly after midnight on May 25, 2002, Petitioner Chiquito became concerned that his

fourteen-year-old daughter was attending a party at his ex-wife’s home where alcohol was present.

Mr. Chiquito drove to his ex-wife’s home, where he found the daughter intoxicated. Although Mr.

Chiquito was a police officer with the Navajo Nation Police Department, he was neither on duty

nor in uniform that night, nor was he driving a police vehicle. Mr. Chiquito did, however, carry

his Navajo Nation police-duty weapon with him into the party. United States v. Chiquito, 175 Fed.

Appx 215 (10th Cir. 2006).

       Shortly after Mr. Chiquito dragged his daughter from the house, a seventeen-year-old, P.H.,

approached him. Mr. Chiquito shot P.H. in the stomach in the altercation that followed. A second

man, Jonah Toledo, approached and Mr. Chiquito shot him in the leg. Mr. Chiquito testified that

he warned Mr. Toledo to stop and shot him when he kept charging. Mr. Toledo testified that he

was ten yards away. Id.




                                                1
       Mr. Chiquito was indicted in case no. CR03-00892 MCA. (CR Doc. 1). A jury found

Chiquito guilty on 3 counts: Count I -- 18 U.S.C. § 113(a)(3), Assault with a Dangerous Weapon;

Count II --18 U.S.C. § 113(a)(6), Assault Resulting in Serious Bodily Injury; and Count V --18

U.S.C. § 924(c)(1)(A)(iii) Discharge of a Firearm During and in Relation to a Crime of Violence.

(CR Doc. 109). On January 18, 2005, the Court sentenced him to two 24-month prison terms on

Counts I and II, to be served concurrently, followed by a ten-year minimum mandatory consecutive

sentence on Count V for a total term of incarceration of 144 months. (CR Doc. 127).

       Mr. Chiquito filed an appeal asserting eight claims: (1) that the trial court abused its

discretion in not allowing the jury to view the scene of the shootings; (2) Belcher and Stengel

violations; (3) lack of a jury instruction the definition of serious bodily injury; (4) lack of medical

records or expert testimony to support injuries (5) trial as an Indian rather than as a law

enforcement officer; (6) double jeopardy; (7) obstruction of justice; and (8) qualified immunity.

(Doc. 133 at 4). On April 6, 2006, the Tenth Circuit entered an Order and Judgment affirming this

Court. (CR Doc. 133; United States v. Chiquito, 175 Fed. Appx 215 (10th Cir. 2006).

       Petitioner Chiquito then filed a motion to vacate, set aside, or correct his conviction and

sentence under 28 U.S.C. § 2255. (CR Doc. 134). In his § 2255 motion, Chiquito raised the

following issues:

               (1) ineffective assistance of counsel;
               (2) due process rights violated by conviction on Count V when
               defendant was innocent of any crime under 18 U.S.C. § 924(c);
               (3) conviction on Count V violated double jeopardy rights;
               (4) Sixth Amendment rights were violated when the Court denied
               defendant’s Booker motion to strike paragraphs 11-25 of the
               Presentence Investigation Report.

(Doc. 134 at 4-8). He asked that his sentence be declared null and void. (CR Doc. 134). Under a

28 U.S.C. § 636(b) Order of Reference, the Magistrate Judge issued Proposed Findings and a



                                                  2
Recommended Disposition, recommending that the § 2255 motion be dismissed. (CR Doc. 139).

The Court adopted the Magistrate Judge’s recommendations and dismissed the case on November

20, 2007. (CR Doc. 144).

       Petitioner Chiquito appealed the dismissal on November 28, 2007. (CR Doc. 145). On

appeal, he asserted issues of violation of his due process rights, ineffective assistance of counsel,

and violation of his Sixth Amendment rights by refusing to strike portions of the Presentence

Investigation Report. (Doc. 147 at 2). The Tenth Circuit then denied a certificate of appealability

on May 22, 2008. (CR Doc. 147).

       Petitioner Chiquito filed his Petition for Writ of Error Coram Nobis on November 17, 2018.

(Doc. 1). His Coram Nobis Petition raises four claims, including the issue that he was not tried as

a law enforcement officer, ineffective assistance of counsel, no underlying crime of violence to

support his conviction, and violation of the Navajo Bill of Rights. (Doc. 1 at 1-7). Chiquito’s

Prayer for Relief states:

                  “Petitioner Teddy Chiquito suffered a miscarriage of justice at the hands of
                  the Government and the Navajo Police, and with a defense counsel that is
                  unqualified and untrained in representing a Navajo law enforcement officer.
                  Teddy Chiquito, who was perfectly justified in an incident involving justified
                  self-defense of 2002. The Petitioner now seeks order to voiding the
                  judgment of conviction of 2004 upon Teddy Chiquito.”

(Doc. 1 at 11).

                            Standards for a Writ of Error Coram Nobis

       A writ of coram nobis is an extraordinary remedy and relief is allowed only under

compelling circumstances in order to achieve justice. United States v. Morgan, 346 U.S. 502, 511

(1948); see also Klein v. United States, 880 F.2d 250, 253 (10th Cir.1989) (Writ is available only

to correct error that results in a complete miscarriage of justice.) Generally, courts will only issue

the writ to correct errors of fact that, through no negligence on the part of the defendant, were not

                                                   3
part of the original record and that would have prevented rendition of the judgment questioned.

See United States v. Johnson, 237 F.3d 751, 755 (6th Cir.2001). To be entitled to coram nobis

relief, the petitioner must demonstrate (1) an error of fact; (2) unknown at the time of trial; (3) of

a fundamentally unjust character which would probably have altered the outcome of the challenged

proceeding had it been known. Johnson, 237 F.3d at 755.

        Due to its exceptional nature, a petitioner must satisfy stringent criteria to obtain a writ of

coram nobis. The petitioner must demonstrate that he exercised due diligence in raising the issue

and that the information used to challenge the sentence or conviction was not previously available

to him. Klein, 880 F.2d at 254. In addition, the prisoner must exhaust all otherwise available

remedies, which includes seeking post-conviction relief under § 2255. Johnson, 237 F.3d at 755;

Goldstein v. United States Parole Comm., 940 F. Supp. 1505, 1508 (C.D.Cal.1996). Finally, the

writ is usually only applied in cases where the petitioner has served his sentence and is no longer

in custody or has not yet begun serving the challenged sentence. Johnson, 237 F.3d at 755; Igo v.

United States, 303 F.2d 317, 318 (10th Cir.1962).

        The further a case progresses through the remedial steps available to a criminal defendant,

the more stringent the requirements for vacating a final judgment. Thus, direct review affords the

greatest latitude for review and an initial habeas petition is easier for a criminal defendant to litigate

than a successive one. The writ of error coram nobis lies at the far end of the continuum. United

States v. George, 676 F.3d 249, 258 (1st Cir. 2012). Tenth Circuit precedent imposes a bar to

coram nobis relief “unless relief under 28 U.S.C. § 2255 was unavailable or would have been

inadequate.” United States v. Payne, 644 F.3d 1111, 1112 (10th Cir. 2011). In other words, a claim

pressed through a coram nobis petition is ordinarily barred if the petitioner previously raised the

claim in a § 2255 motion but was unsuccessful or simply failed to pursue the claim under § 2255



                                                    4
when petitioner could have. See United States v. Tarango, 670 F. App'x 981, 981 (10th Cir. 2016)

A writ of coram nobis may not be used to litigate issues that were or could have been raised on

direct appeal or through collateral litigation, including a 28 U.S.C. § 2255 motion. A petition for

writ of coram nobis must be rejected if the claim was raised or could have been raised on direct

appeal, through a § 2255 motion, or in any other prior collateral attack on the conviction or

sentence. See United States v. Miles, 923 F.3d 798, 804 (10th Cir. 2019);United States v. Swindall,

107 F.3d 831, 836 n.7 (11th Cir. 1997); United States v. Camacho-Bordes, 94 F.3d 1168, 1172–

73 (8th Cir. 1996); United States v. Bartlett, Nos. 90-6345, 90-6351, 1990 WL 135645, at *1 n.*

(4th Cir. Sept. 20, 1990).

                             Analysis of Petitioner Chiquito’s Claims

       Petitioner Chiquito has served his sentence and now seeks a writ of error Coram Nobis to

have his criminal conviction declared void. (Doc. 1). However, Petitioner Chiquito is not entitled

to Coram Nobis relief in this case. He does not demonstrate an error of fact, unknown at the time

of trial, and of a fundamentally unjust character that would probably have altered the outcome of

the challenged proceeding. Johnson, 237 F.3d at 755. To the contrary, all of the issues raised by

Mr. Chiquito were known to and available to him at the time of his conviction in 2004. With one

exception, all of his issues were raised and adjudicated against him either on direct appeal or

through the § 2255 proceedings. United States v. Payne, 644 F.3d at 1112.

       The Petition contends, first, that Chiquito was not tried as a law enforcement officer. (Doc.

1 at 4-6). This issue was raised by Chiquito in his direct appeal. (CR Doc. 133 at 4). The issue

was rejected and his conviction was affirmed by the Tenth Circuit. (CR Doc. 133). Similarly,

Petitioner Chiquito’s claim of ineffective assistance of counsel (Doc. 1 at 1-5) was presented in

his § 2255 motion. (CR Doc. 134 at 4). The argument was rejected by this Court and the Tenth



                                                 5
Circuit, finding no error, declined to issue a certificate of appealability. (CR Doc. 139, 144, 147).

His claim of no underlying crime of violence to support his conviction (Doc. 1 at 1-5) was also

raised and decided against him both in this Court and on appeal. (CR Doc. 139, 144, 147). The

Court is barred from granting Coram Nobis relief on the issues that were previously raised by

Chiquito and adjudicated against him on direct appeal and in prior collateral review proceedings.

United States v. Miles, 923 F.3d at 804; United States v. Tarango, 670 F. App'x at 981.

       Petitioner Chiquito asserts one claim that was not raised in his direct appeal or prior

collateral review proceedings. He claims that his federal conviction violated the Navajo Bill of

Rights. (Doc. 1 at 6-7). Violation of the Navajo Bill of Rights is a tribal, not a federal, question,

and would not afford a basis to vacate or set aside Chiquito’s federal conviction.      28 U.S.C. §

2255(a) (a federal conviction may be vacated or set aside only where it was imposed in violation

of the Constitution or laws of the United States).

       To the extent his claim that Navajo Police violated the Navajo Bill of Rights could not have

been raised on direct appeal or under § 2255, it is not an issue that can be remedied through a writ

of Coram Nobis. If the argument even presents a question of federal law, it could only be raised

through a proceeding under the Indian Civil Rights Act and Petitioner would have needed to

exhaust any tribal remedies before filing in this Court. 25 U.S.C. § 1303; Dry v. CFR Court of

Indian Offenses for the Choctaw Nation, 168 F.3d 1207, 1209 (10th Cir. 1999). Further, even if a

violation of the Navajo Bill of Rights could be remedied through a writ of Coram Nobis, the claim

was available to Petitioner at the time of his conviction and is not a factual error unknown at the

time of trial that would afford a basis for Coram Nobis relief. Johnson, 237 F.3d at 755.




                                                 6
       In this case, Petitioner Chiquito pursued both direct review and post-judgment collateral

review under § 2255. He raised the same issues that he now brings by his Coram Nobis Petition.

All of his claims were either raised on direct appeal and through his § 2255 motion or are not issues

that can be remedied through a writ of error Coram Nobis. Therefore, the Court will deny his

Petition for Writ of Error Coram Nobis and dismiss this proceeding.

               IT IS ORDERED that the Petition for Writ of Error Coram Nobis filed by

Petitioner Teddy Chiquito (Doc. 1) is DENIED, this case is DISMISSED WITH PREJUDICE,

and Judgment will be entered.

               IT IS SO ORDERED.



                                              ____________________________________
                                              KEA W. RIGGS
                                              UNITED STATES DISTRICT JUDGE




                                                 7
